Filed 12/3/13 P. v. Ortiz CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B246027

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA126147)
         v.

JULIO CESAR ORTIZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael Cowell, Judge. Affirmed.
         Nadezhda M. Habinek, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Respondent.


                   ______________________________________________
      On September 19, 2012, an information was filed charging appellant Julio
Cesar Ortiz with a single count of possession of a controlled substance
(methamphetamine) in violation of Health and Safety Code section 11377,
subdivision (a). It was further alleged that appellant had suffered a prior strike
conviction -- attempted carjacking (Pen. Code, §§ 664/215(a)) in April 2006 for
purposes of Penal Code sections 1170.12, subdivisions (a) through (d) and 667,
subdivisions (b) through (i), and that he had suffered two prior convictions --
attempted carjacking and second degree burglary (§ 459) -- within the meaning of
Penal Code section 667.5, subdivision (b).
      Appellant pled not guilty. He admitted the priors. Two deputies testified to
seeing appellant discard a small white bindle in a motel parking lot. The parties
stipulated that a white plastic bindle collected by deputies at the time of appellant’s
arrest contained .25 grams of methamphetamine. Testifying on his own behalf,
appellant denied discarding the bindle. The jury found appellant guilty as charged.
      The court denied appellant’s motion to strike the strike. The court struck the
Penal Code section 667.5, subdivision (b) allegations. The court sentenced
appellant to a term of six years, the upper term of three years doubled due to the
strike prior. Appellant was given credit for 284 days of custody, 142 actual and
142 good time/work time. The court imposed a $30 criminal conviction
assessment pursuant to Government Code section 70373, a $40 court operations
assessment pursuant to Penal Code section 1465.8, subdivision (a)(1), and a
restitution fine of $240 pursuant to Penal Code section 1202.4, subdivision (b). A
parole restitution fine of $240 pursuant to Penal Code section 1202.45 was
imposed and stayed.
      After examination of the record, appointed appellate counsel filed a brief
raising no issues, but asking this court to independently review the record on
appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436. (See Smith v. Robbins
(2000) 528 U.S. 259, 264.) On August 2, 2013, we advised appellant he had 30
days within which to submit by brief or letter any contentions or argument he
wished this court to consider. No response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441 to 442, and is satisfied appellant’s attorney
has fully complied with the responsibilities of counsel, and no arguable issues
exist. Accordingly, we affirm the judgment of conviction.


                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                             MANELLA, J.


We concur:



EPSTEIN, P. J.



WILLHITE, J.